DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently amended) An information processing apparatus, comprising:
a memory; and
a processor, coupled to the memory, configured to:
determine, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with easiness of occurrence of a failure;
output a log message for each task of the plurality of tasks at an output frequency determined based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task; and
in the plurality of tasks, a first downstream task is disposed downstream of a first task and the first downstream task and a second downstream task are disposed downstream of a second task,
output a log message of the first task at a higher output frequency than that of the second task when a log score of the first downstream task is higher than that of the second downstream task,
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task


6. (Currently amended) A method of causing a processor to execute a process, the process comprising:
determining, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with easiness of occurrence of a failure;
outputting a log message for each task of the plurality of tasks at an output frequency determined based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task; and
in the plurality of tasks, a first downstream task is disposed downstream of a first task and the first downstream task and a second downstream task are disposed downstream of a second task,
outputting a log message of the first task at a higher output frequency than that of the second task when a log score of the first downstream task is higher than that of the second downstream task,
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task


7. (Currently amended) A non-transitory computer-readable recording medium having stored therein a program for causing a processor to execute a process, the process comprising:
determining, for each task of a plurality of tasks executed in a distributed stream data processing platform, a log score based on an indication associated with easiness of occurrence of a failure;
outputting a log message for each task of the plurality of tasks at an output frequency determined based on a log score of the task and a log score of at least one of an upstream task located upstream of the task and a downstream task located downstream of the task; and
in the plurality of tasks, a first downstream task is disposed downstream of a first task and the first downstream task and a second downstream task are disposed downstream of a second task,
outputting a log message of the first task at a higher output frequency than that of the second task when a log score of the first downstream task is higher than that of the second downstream task,
the log score for each task is determined according to at least one of a processing time of the task, a load applied to the processor for the task, and an amount of memory used for the task


Allowable Subject Matter
Claims 1 and 3-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 6, and 7 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations, “output a log message of the first task at a higher output frequency than that of the second task when a log score of the first downstream task is higher than that of the second downstream task.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113